IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-60008
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

THOMAS DEWAYNE COMBS,

                                          Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 3:95CR13-B
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Thomas Dewayne Combs has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein and the APPEAL IS DISMISSED.    See 5th

Cir. R. 42.2.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.